         Case 1:20-cv-10564-VM Document 26 Filed 12/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
STAR FABRICS, INC.,                   :
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :
ROSS STORES INC. d/b/a dd’s Discounts,:
a California Corporation;             :
GOGO APPAREL, INC., a New York        :     20 Civ. 10564 (VM)
Corporation; BY DESIGN, LLC,          :
a Delaware Limited                    :
Liability Company, and DOES 1-10,     :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

The parties are directed to submit a joint letter no later than January
22, 2021 addressing the following in separate paragraphs: (1) a brief
description of the case, including the factual and legal bases for the
claim(s) and defense(s); (2) any contemplated motions; (3) the prospect
for settlement; and (4) whether the parties consent to proceed for all
purposes before the Magistrate Judge designated for this action. The
parties are also directed to submit a completed Case Management Plan.
The Case Management Plan must provide that discovery is to be completed
within four months unless otherwise permitted by the Court. A model Case
Management    Plan    is   available    on    the    Court’s    website:
https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s Emergency
Individual Rules and Practices in Light of COVID-19, available at the
Court’s website.


Dated:      December 28, 2020
            New York, New York

                                     ___________________________
                                              Victor Marrero
                                                 U.S.D.J.
